                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                           CIVIL ACTION NO. 1:20-CV-00235-DSC


    MARIA NORMAN,                                         )
                                                          )
                      Plaintiff,                          )
                                                          )        MEMORANDUM AND ORDER
                                                          )             OF REMAND
    v.                                                    )
                                                          )
    KILOLO KIJAKAZI, ACTING                               )
    COMMISSIONER OF SOCIAL                                )
    SECURITY,1                                            )
                                                          )
                     Defendant.                           )



         THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #13) and Defendant’s “Motion for Summary Judgment” (document #17), as well as the

parties’ briefs and exhibits.

         The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

         Having fully considered the written arguments, administrative record, and applicable

authority, the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is not

supported by substantial evidence. Accordingly, the Court will grant Plaintiff’s Motion for

Summary Judgment; deny Defendant’s Motion for Summary Judgment; reverse the

Commissioner’s decision; and remand this matter for further proceedings consistent with this




1
 Kilolo Kijakazi is Acting Commissioner of Social Security and substituted as Defendant herein with no further
action required pursuant to Fed.R.Civ.P 25(d) and Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




           Case 1:20-cv-00235-DSC Document 20 Filed 08/16/21 Page 1 of 5
Memorandum and Order.



                                I. PROCEDURAL HISTORY

       The Court adopts the procedural history as stated in the parties’ briefs.

       Plaintiff filed the present action on August 25, 2020.            She assigns error to the

Administrative Law Judge’s failure to consider Listing 1.04A (cervical spine disorders) contrary

to Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013). “Plaintiff’s Brief in Support … “at 1, 4-

9 (document #14); “Plaintiff’s Response …” at 1-4 (document #19).


                                 II. STANDARD OF REVIEW

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”       42 U.S.C. § 405(g).   In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It
       means such relevant evidence as a reasonable mind might accept as adequate to




         Case 1:20-cv-00235-DSC Document 20 Filed 08/16/21 Page 2 of 5
        support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).


                                      III. DISCUSSION OF CLAIM

        The question before the ALJ was whether Plaintiff became disabled at any time. 2 Plaintiff

argues that the ALJ erred by failing to explain his finding that she did not meet Listing 1.04A,

other than the conclusory statement that she did not meet that or any other Listing. (Tr 207). Where

a listed impairment is implicated in the medical records,

        [t]he ALJ . . . identif[ies] the relevant listed impairments. He should then . . .
        compar[e] each of the listed criteria to the evidence of [Plaintiff’s] symptoms.
        Without such an explanation, it is simply impossible to tell whether there was
        substantial evidence to support the determination.




  2
   Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months…
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).




          Case 1:20-cv-00235-DSC Document 20 Filed 08/16/21 Page 3 of 5
Cook v. Heckler, 783 F.2d 1168, 1173 (4th Cir. 1986). In Radford, the Fourth Circuit held that

such analysis is “[a] necessary predicate to engaging in substantial evidence review.” 734 F.3d at

295 (remanding where ALJ summarily concluded that Listing 1.04A was not met and gave no

further analysis other than noting state agency experts concluded no Listing was met). Defendant

invites the Court to speculate as to what the ALJ’s analysis would have been had he explained it.

As the Fourth Circuit further instructed in Radford, it is “not our province –nor the province of the

district court – to engage in these [fact-finding] exercises in the first instance.” 734 F.3d at 296.

See also Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016) (“an ALJ must build an accurate

and logical bridge from the evidence to his conclusions.”) (internal quotations omitted).

       The Court concludes that this matter must be remanded for a new hearing. By ordering

remand pursuant to sentence four of 42 U.S.C. § 405(g), the Court does not forecast a decision on

the merits of Plaintiff’s application for disability benefits. See Patterson v. Comm'r of Soc. Sec.

Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final decision of the Secretary

[is] reviewable by a separate piece of litigation,’ and a sentence-four remand order ‘terminate[s]

the civil action’ seeking judicial review of the Secretary's final decision.” Shalala v. Schaefer, 509

U.S. 292, 299, 113 S. Ct. 2625, 2630-31, 125 L.Ed. 2d 239 (1993) (quoting Sullivan v. Hudson,

490 U.S. 877, 892, 109 S.Ct. 2248, 2258, 104 L.Ed.2d 941 (1989)).

                                            IV. ORDER

       NOW THEREFORE IT IS ORDERED:

       1.       Plaintiff’s “Motion for Summary Judgment” (document #13) is GRANTED;

Defendant’s “Motion for Summary Judgment” (document #17) is DENIED; and the

Commissioner’s decision is REVERSED. This matter is REMANDED for a new hearing




            Case 1:20-cv-00235-DSC Document 20 Filed 08/16/21 Page 4 of 5
pursuant to Sentence Four of 42 U.S.C. § 405(g).3

        2.       The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.
                                              Signed: August 16, 2021
        SO ORDERED.




   Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision ... with or without
   3

remanding the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).




             Case 1:20-cv-00235-DSC Document 20 Filed 08/16/21 Page 5 of 5
